Notice of Pre-AIA  or AIA  Status
             The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1,  and 18, all prior art fail to teach or suggest, alone or in combination, the recited method for hosting a plurality of tenants each associated with a respective platform machine that corresponds to or includes a computer  and the system including a contact server, communicatively coupled to a plurality of platform machines, and further including computer readable program code in a computer-storage medium, which code is to be executed to implement a method for hosting a plurality of tenants each of which being associated with a respective platform machine corresponding to or including a computer,  that allows receiving at a contact server that is communicatively coupled to a plurality of platform machines, feedback concerning quantification of communications usage of at least a subset of the plurality of platform machines; in response to receiving the feedback, adjusting via the contact server a stored parameter relative to a contact policy associated with the plurality of platform machines; and in response to receiving a communication associated with a certain one of the plurality of tenants, causing the communication to be routed or not routed to the certain one of the plurality of tenants, by use of a limiter accessing data to indicate the capacity per the adjusted stored parameter for the respective one of the plurality of platform machines, and by deciding to permit the communication to be routed as indicated by the adjusted stored parameter and according to the contact.  No prior art was found that discloses or teaches the limitations of claims 1, and 18.
Claims 2-17, 19 and 20 are dependent upon claims 1 and 18, respectively, therefore, claims 2-17, 19 and 20 are allowed.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
July 13, 2022